                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 GREGORY PAUL VIOLETTE,             HONORABLE JEROME B. SIMANDLE

               Plaintiff,
                                            Civil Action
      v.                               No. 18-3401 (JBS-AMD)

 WARDEN DAVID E. ORTIZ, et al.,
                                              OPINION
               Defendants.




APPEARANCES:

GREGORY PAUL VIOLETTE, Plaintiff Pro Se
PO Box 1694
Waterville, ME 04903-1694

CRAIG CARPENITO, United States Attorney
     By: KRISTIN LYNN VASSALLO, Assistant United States Attorney
Office of the U.S. Attorney
District of New Jersey
970 Broad Street
Newark, New Jersey 07102
Attorneys for Defendants Warden David Ortiz, Department of
Justice, and Federal Bureau of Prisons

SIMANDLE, District Judge:

     INTRODUCTION

     This matter comes before the Court on a motion to dismiss

filed by defendants Warden David Ortiz, the Department of

Justice, and the Federal Bureau of Prisons (“BOP”). Motion to

Dismiss, Docket Entry 4. Plaintiff Gregory Violette opposes the

motion. Opposition, Docket Entry 6. For the reasons stated

below, the motion to dismiss in granted. Plaintiff shall be
given leave to amend his Eighth Amendment claims against Warden

Ortiz.

     BACKGROUND

     On November 20, 2017, Plaintiff filed a complaint in the

New Jersey Superior Court, Law Division, Burlington County

alleging that he had been subjected to unconstitutional

conditions of confinement while incarcerated at FCI Fort Dix, a

federal prison operated by the BOP. Complaint, Docket Entry 1-1.

He alleged that between September 2015 and September 2016, he

“was made to live in an over capacity living quarter’s [sic].”

Id. at ¶ 1. According to the complaint:

     Using the Federal BOP Program Statement dated June 30,
     1997, the square feet per person was 60 sq. ft. each. My
     room was 525 sq. ft. and that would give you a 8.75
     inmate capacity and the prison had me in with 11 other
     inmates making a total of 12 inmates in my room making
     it over capacity by 3.25 inmates.

Id. Plaintiff alleged this overcrowding put him under “a lot of

stress” and he “had a hard time living because of the amount of

inmates in [his] room.” Id. ¶ 3(1). He specifically alleged that

the conditions “made my mental illness, bi-polar and PTSD

unbearable daily” and caused him to be unable to sleep and eat.

Id. ¶¶ 3(2)-(3).




                                2
     The United States removed the complaint to this Court on

March 9, 2018 under 28 U.S.C. § 2679(d)(2)1 and 28 U.S.C. §

1346(b).2 Notice of Removal, Docket Entry 1. It filed a motion to

dismiss the complaint on March 23, 2018.

     The United States argues Plaintiff failed to file an

administrative tort claim, depriving this Court of jurisdiction

under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§

1346(b), 2671–2680. Fed. R. Civ. P. 12(b)(1). It also argues

Plaintiff has failed to state a tort claim or an Eighth

Amendment violation. Fed. R. Civ. P. 12(b)(6). Plaintiff opposes

the motion by arguing he did file administrative remedies with

the BOP.

     The matter is now ripe for disposition.




1 “Upon certification by the Attorney General that the defendant
employee was acting within the scope of his office or employment
at the time of the incident out of which the claim arose, any
civil action or proceeding commenced upon such claim in a State
court shall be removed without bond at any time before trial by
the Attorney General to the district court of the United States
for the district and division embracing the place in which the
action or proceeding is pending.” 28 U.S.C. § 2679(d)(2).
2 “[T]he district courts . . . shall have exclusive jurisdiction

of civil actions on claims against the United States, for money
damages . . . for injury or loss of property, or personal injury
or death caused by the negligent or wrongful act or omission of
any employee of the Government while acting within the scope of
his office or employment, under circumstances where the United
States, if a private person, would be liable to the claimant in
accordance with the law of the place where the act or omission
occurred.” 28 U.S.C. § 1346(b)(1).
                                3
III. STANDARD OF REVIEW

     A party may move to dismiss a complaint for lack of subject

matter jurisdiction under Federal Rule of Civil Procedure

12(b)(1). Because federal courts are courts of limited

jurisdiction, the party seeking to invoke the court’s

jurisdiction bears the burden of proving the existence of

subject matter jurisdiction. See Kokkonen v. Guardian Life Ins.

Co., 511 U.S. 375, 377 (1994). The court’s jurisdiction may be

challenged either facially (based on the legal sufficiency of

the claim) or factually (based on the sufficiency of a

jurisdictional fact). Gould Elecs. v. U.S., 220 F.3d 169, 178

(3d Cir. 2000), modified on other grounds by Simon v. United

States, 341 F.3d 193 (3d Cir. 2003).

     A facial attack “challenges subject matter jurisdiction

without disputing the facts alleged in the complaint, and it

requires the court to ‘consider the allegations of the complaint

as true.’” Davis v. Wells Fargo, 824 F.3d 333, 346 (3d Cir.

2016) (quoting Petruska v. Gannon Univ., 462 F.3d 294, 302 n.3

(3d Cir. 2006)). The defendant bears the burden of showing no

claim has been stated. “In contrast, in a factual attack under

Rule 12(b)(1), the court may consider and weigh evidence outside

the pleadings to determine if it has jurisdiction. The plaintiff

has the burden of persuasion to convince the court it has

jurisdiction.” Gould Elecs., 220 F.3d at 178.

                                4
     When considering a motion to dismiss a complaint for

failure to state a claim, Fed. R. Civ. P. 12(b)(6), the Court

must accept all well-pleaded allegations in the complaint as

true and view them in the light most favorable to the non-moving

party. A motion to dismiss may be granted only if the plaintiff

has failed to set forth fair notice of what the claim is and the

grounds upon which it rests that make such a claim plausible on

its face. Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).

Although Rule 8 does not require “detailed factual allegations,”

it requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citing Twombly, 550 U.S. at 555).

     In reviewing the sufficiency of a complaint, the Court must

“tak[e] note of the elements [the] plaintiff must plead to state

a claim. Second, it should identify allegations that, because

they are no more than conclusions, are not entitled to the

assumption of truth. Finally, [w]hen there are well-pleaded

factual allegations, [the] court should assume their veracity

and then determine whether they plausibly give rise to an

entitlement to relief.” Connelly v. Lane Const. Corp., 809 F.3d

780, 787 (3d Cir. 2016) (alterations in original) (internal

citations and quotation marks omitted). “[A] complaint's

allegations of historical fact continue to enjoy a highly



                                5
favorable standard of review at the motion-to-dismiss stage of

proceedings.” Id. at 790.

IV.   DISCUSSION

      The United States argues the complaint should be dismissed

under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). It

argues that Plaintiff failed to comply with the administrative

preconditions of filing a FTCA claim in federal court and that

the housing of federal prisoners is a discretionary function for

which the FTCA preserves sovereign immunity. It also argues that

Plaintiff has failed to sufficiently allege an Eighth Amendment

violation.

A. Jurisdiction

      Plaintiff’s complaint does not specifically state the type

of claim he intended to bring against defendants in state court.

The United States interpreted the complaint as being brought

under the FTCA and removed Plaintiff’s complaint from state

court under 28 U.S.C. § 2679, “which provides that once the

Attorney General certifies that the employee-defendant was

acting within the scope of his employment with the United

States, ‘any civil action or proceeding commenced upon such

claim in a State Court shall be removed without bond at any time

before trial’” to the appropriate district court. Rivera-Carrion

v. Miranda, 529 F. Supp. 2d 296, 298 (D.P.R. 2008) (quoting 28

U.S.C. § 2679(d)(2)) (emphasis in original). The Civil Chief of

                                 6
the U.S. Attorney’s Office for the District of New Jersey

certified Warden Ortiz was acting within the scope of his BOP

employment at all times relevant to the complaint. Certification

of J. Andrew Ruymann, Docket Entry 1-2.3 Removal was therefore

proper under § 2679 as the complaint was removed prior to trial

in the state court. See also Thompson v. Wheeler, 898 F.2d 406,

409 (3d Cir. 1990).

     Although removal was proper and required under the FTCA,

the FTCA’s waiver of the United States’ sovereign immunity is

limited. Before filing a suit in federal court, a plaintiff

suing under the FTCA must present the offending agency, here the

BOP, with notice of the claim, including a “sum certain” demand

for monetary damages. White-Squire v. U.S. Postal Serv., 592

F.3d 453, 457 (3d Cir. 2010). “Because the requirements of

presentation and a demand for a sum certain are among the terms

defining the United States's consent to be sued, they are

jurisdictional.” Id. (citing United States v. Sherwood, 312 U.S.

584, 587 (1941)). These requirements cannot be waived. Id.

(citing Bialowas v. United States, 443 F.2d 1047, 1049 (3d Cir.

1971)). “The FTCA bars claimants from bringing suit in federal

court until they have exhausted their administrative remedies.”




3 The Attorney General has delegated certification authority to
the United States Attorneys. 28 U.S.C. § 510; 28 C.F.R. §
15.4(a).
                                7
McNeil v. United States, 508 U.S. 106, 113 (1993); see also

Shelton v. Bledsoe, 775 F.3d 554, 569 (3d Cir. 2015). Exhaustion

occurs when either the agency denies the claim, in which case

plaintiffs must file suit within six months, or six months have

passed without a written denial of the claim. 28 U.S.C. §§

2401(b), 2675(a). The exhaustion requirement is mandatory,

jurisdictional, and is applicable to all FTCA plaintiffs

regardless of their pro se or incarcerated status. Shelton, 775

F.3d at 569; Wadhwa v. Nicholson, 367 F. App'x 322, 325 n.5 (3d

Cir. 2010) (“McNeil clarified that administrative exhaustion

must be complete before instituting suit, and that this

procedural rule is a requirement to which all litigants must

adhere.” (emphasis in original)).

     The United States has submitted the sworn declaration of

BOP Legal Assistant Tara Moran in support of its motion to

dismiss. Moran Dec., Docket Entry 4-3. The Court must therefore

consider the 12(b)(1) motion a factual attack on its

jurisdiction. See Davis v. Wells Fargo, 824 F.3d 333, 346 (3d

Cir. 2016) (“[B]ecause [defendant] submitted a signed

declaration disputing [plaintiff’s] factual allegations,

[defendant] has mounted a factual challenge to subject matter

jurisdiction.”). See also Gould Elecs. Inc. v. United States,

220 F.3d 169, 176 (3d Cir. 2000) (“In reviewing a factual

attack, the court may consider evidence outside the

                                8
pleadings.”), modified on other grounds by Simon v. United

States, 341 F.3d 193 (3d Cir. 2003).

     Ms. Moran has certified that the BOP’s administrative

records do not reflect that Plaintiff ever filed an

administrative tort claim with the BOP. Moran Dec. ¶ 2.

Plaintiff responded that he filed forms BP-8, BP-9, BP-10, and

BP-11 while incarcerated in Fort Dix. Opposition ¶ 1. He asserts

all forms were answered by BOP officials. Id.

     The Court finds that it lacks jurisdiction under the FTCA

because Plaintiff did not file an administrative tort claim with

the BOP. The forms cited by Plaintiff are forms relating to the

BOP’s administrative remedy program. See 28 C.F.R. § 542.10 et

seq. A BP-9 form is used for the initial administrative remedy

request and must be filed “20 calendar days following the date

on which the basis for the Request occurred.” 28 C.F.R. §

542.14(a). “An inmate who is not satisfied with the Warden's

response may submit an Appeal on the appropriate form (BP–10) to

the appropriate Regional Director within 20 calendar days of the

date the Warden signed the response.” 28 C.F.R. § 542.15(a). “An

inmate who is not satisfied with the Regional Director's

response may submit an Appeal on the appropriate form (BP–11) to

the General Counsel within 30 calendar days of the date the

Regional Director signed the response.” Id.



                                9
     “The purpose of the Administrative Remedy Program is to

allow an inmate to seek formal review of an issue relating to

any aspect of his/her own confinement.” 28 C.F.R. § 542.10(a).

It is separate and distinct from the FTCA with its own filing

requirements and deadlines, giving notice to the BOP that an

individual intends to seek money damages for personal injury

caused by the negligence of an employee of the United States.

See also 28 C.F.R. § 542.10(c) (noting that “[t]here are

statutorily-mandated procedures in place for tort claims (28 CFR

part 543, subpart C)”). Plaintiff has not provided any evidence

that he filed the appropriate form for a tort claim against the

United States. As such, the Court is required to dismiss the

tort claim for lack of jurisdiction. See Int'l Ass'n of

Machinists & Aerospace Workers v. Nw. Airlines, Inc., 673 F.2d

700, 711-12 (3d Cir. 1982) (“If the plaintiff does not meet and

controvert the defendant's factual assertions by affidavits or

other sworn proofs, then the district court must determine

whether it has subject matter jurisdiction based upon the

factual context presented by the defendant.”). To the extent the

complaint raises a tort claim against the United States, it is

dismissed for lack of jurisdiction.4




4 The Court need not address the FTCA discretionary function
exception argument as it dismisses based on Plaintiff’s failure
to file a notice of tort claim.
                               10
B. Eighth Amendment

     Any constitutional claim Plaintiff has under the Eighth

Amendment, brought pursuant to Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics 403 U.S. 388 (1971), could

only proceed against Warden Ortiz in his individual capacity.

The United States has sovereign immunity for constitutional

claims. Tucker v. Sec'y of Health & Human Servs., 588 F. App'x

110, 115 (3d Cir. 2014); Perez–Barron v. United States, 480 F.

App'x. 688, 691 (3d Cir. 2012) (citing Chinchello v. Fenton, 805

F.2d 126, 130 n.4 (3d Cir. 1986)). “[W]aivers of federal

sovereign immunity must be ‘unequivocally expressed’ in the

statutory text.” United States v. Idaho ex rel. Dir., Idaho

Dep't of Water Res., 508 U.S. 1, 6 (1993). Plaintiffs may not

sue a federal agency such as the BOP or the Department of

Justice under Bivens. FDIC v. Meyer, 510 U.S. 471, 483-85

(1994). Finally, “a Bivens action cannot be maintained against a

federal official in [his] official capacity since such an action

would essentially be one against the United States.” Tucker, 588

F. App'x at 115.

     “The Eighth Amendment requires prison officials to provide

‘humane conditions of confinement.’” Smith v. Bolava, 632 F.

App'x 683, 686–87 (3d Cir. 2015) (quoting Betts v. New Castle

                               11
Youth Dev. Ctr., 621 F.3d 249, 256 (3d Cir. 2010)).

“[D]eficiencies and inadequacies in prison conditions do not

necessarily violate the Eighth Amendment. The amendment is

violated only where an inmate is deprived of ‘the minimal

civilized measure of life's necessities.’” Tillery v. Owens, 907

F.2d 418, 426 (3d Cir. 1990) (quoting Rhodes v. Chapman, 452

U.S. 337, 347 (1981)). In making this determination, the Court

must consider the totality of the circumstances. Id.

     “[A]n inmate seeking to establish that a prison deprivation

amounts to cruel and unusual punishment always must satisfy both

the ‘objective component ... (Was the deprivation sufficiently

serious?)’ and the ‘subjective component (Did the officials act

with a sufficiently culpable state of mind?)’ of the Eighth

Amendment.” Hudson v. McMillian, 503 U.S. 1, 21 (1992) (quoting

Wilson v. Seiter, 501 U.S. 294, 298 (1991)) (omission in

original). Plaintiff’s complaint contains no factual allegations

regarding the subjective component. In other words, there are no

facts in the complaint supporting a reasonable inference that

Warden Ortiz acted with “obduracy and wantonness.” Wilson, 501

U.S. at 299.

     As Plaintiff has not sufficiently alleged an Eighth

Amendment claim, the Court will dismiss the complaint. Because

Plaintiff is proceeding pro se, “dismissal without leave to

amend is justified only on the grounds of bad faith, undue

                               12
delay, prejudice, or futility.” Shane v. Fauver, 213 F.3d 113,

117 (3d Cir. 2000). The Court finds that none of these

exceptions apply in this instance. Plaintiff may move to amend

his complaint within 30 days of this opinion and order. Any

motion to amend must include a proposed amended complaint.

     In the event Plaintiff elects to move for leave to amend

his complaint, he should consider the Supreme Court’s recent

decision in Ziglar v. Abbasi, 137 S. Ct. 1843 (2017). The Court

held in Ziglar that federal courts should exercise caution

before extending the Bivens remedy to claims that are

meaningfully different than “the three Bivens claims the Court

has approved in the past: a claim against FBI agents for

handcuffing a man in his own home without a warrant; a claim

against a Congressman for firing his female secretary; and a

claim against prison officials for failure to treat an inmate's

asthma.” Id. at 1860 (citing Carlson v. Green, 446 U.S. 14

(1980); Davis v. Passman, 442 U.S. 228 (1979); Bivens v. Six

Unknown Federal Narcotics Agents, 403 U.S. 388 (1971)). If the

instant matter is meaningfully different from those cases,

courts must determine if special factors counsel against

judicial extension of the Bivens remedy. Id. at 1857 (“The

Court's precedents now make clear that a Bivens remedy will not

be available if there are special factors counselling hesitation



                               13
in the absence of affirmative action by Congress.” (internal

quotation marks omitted)).

     Plaintiff’s complaint does not provide enough facts for the

Court to determine whether his Bivens claim for overcrowding in

violation of the Eighth Amendment is meaningfully different from

the Supreme Court’s precedents.5 Therefore, the Court expresses

no opinion at this time whether a Bivens remedy is available to

Plaintiff.

V. CONCLUSION

     For the reasons stated above, the motion to dismiss the

complaint is granted. Plaintiff may move to amend his complaint

within 30 days.

     An accompanying Order will be entered.




November 27, 2018                    s/ Jerome B. Simandle
Date                                JEROME B. SIMANDLE
                                    U.S. District Judge




5 “A case might differ in a meaningful way because of the rank of
the officers involved; the constitutional right at issue; the
generality or specificity of the official action; the extent of
judicial guidance as to how an officer should respond to the
problem or emergency to be confronted; the statutory or other
legal mandate under which the officer was operating; the risk of
disruptive intrusion by the Judiciary into the functioning of
other branches; or the presence of potential special factors
that previous Bivens cases did not consider.” Ziglar, 137 S. Ct.
at 1860.
                               14
